Case 3:21-cv-01542-S-BK Document 16-1

€ CS Q  @ security.app.cpastatetxus/Dashboard,

Se aaa ie CCR

eeu

July 16, 2021 10:39:13 am | $9.167.109.190 | thorton2512
Ly

 

Filed 07/26/21 Pagelof4 PagelD 217

~er fvmnan@:
@ KC Consulting -k » | EB Reading ist

Coe oe

Coen ogre

CL Ln

User Identification

 

ALERT
Please click the tile or list below to access your previously assigned accounts.

(0

 

My Taxpayer Accounts

Click the tile or list below to access

 

valeria fine jewelry phone number

Google

Q All

@ News’ © Shopping Q Maps _ &}) Images

About 5,310,000 results (0.88 seconds)

(469) 363-0625

Valeria Custom Jewelry, Phone

% Search Console -H... @ Lab Grown Source gM Domain Authority... J Login« Valeria Cust.. 2 Serpstat—Growth.. JM Judgment Marketp

a i? oP

© Order MoIssANrT,

2 Search Facebook

 

 

   

 

4

: More Tools
blovkchains }{ Vicarious Liability A Login - The British... ¢ cPanel Login »
© 6
a 0 Lucas os

 

 

ge Page @ Valeria Fine Jewelry Fectcomes REE :a - Q-
Valeria Fine Jewelry v @ Monica Horton
9 That's awesome!
e Like Reply : Message - 4
ome Promote your business locally to lead a
people directly to 4834 Vicksburg St Dallas, @ Leica am RTS. oe
TX 75207. on ones
2ws Feed #custompendant #custompendants #customjewelry #hiphoppendants
Promote Local Business #hiphopnecklaces
anage Shop :
@ Weare a full service custom jeweler ¢
thriving on making the jewelry that you
isiness Suite can't get anywhere else.
box @ Valeria Custom Jewelry creates oneof
ae a kind custom jewelry pieces. Browse
so new comments the website to see the collection.
http://Valeriacustomjewelry.com
isiness Apps
de 185 people like this e
asources & Tools 196 people follow this =
@ 3 people checked in here
anage Jobs we
® https://wwwvaleriacustomjewelry.com/  ”
otifications
Tnew Promote Website
sights & (469) 363-0625 t
Send Message
iblishing Tools ° :
© Price Range - $$ &
4 Center .
™ ¥E4_lucas@valeriafinejewelry.com &
& Edit WiFi 59 8 4 +1.2x Average
ige Quality People Reached Engagements _Distribution Score Lda
@ Edit business hours
Case 3:21-cv-01542-S-BK Document 16-1 Filed 07/26/21 Page 2of4 PagelD 218

© OQ @ prbusiness/vaieria-fine-jew

   
     

    

a Valeria Cust. 2

B pripusiness OUR SERVICES BLOG ABOUTUS CONTACT US LOG IN

   

VALERIA FINE JEWELRY

Dallas, Texas, US

 

Z ‘ Verified Info
d Listings Business Details

   

on
= Jewelry

} ® NO REVIEWS
9 4834 Vicksburg St Dallas , Texas, 75207
© Available by Appointment Only
% (469) 363-0625
e@ We

& No Social Accounts Added

  

Review Summary ©@

‘The Most Advanced Company Information Database Signin Register

rd Pee ad PA

 

Valeria Fine Jewelry Discover High-Value Leads
& Generate More Sales

P , t a Find more high-value prospects than any
pr es eee

Get information on 17 million companies, 50
¥ Million contacts, 6 million buildings & 18,000
industries

 

<M

Contact Information Business Description Access complete list of businesses in any
v building

Valeria Fine Jewelry is loc

   

v Close more deals in less time

Valeria Fine Jewelry is the only company located at Fast & Free Shipping*
4834 Vicksburg St, Dallas, TX 75207

 

Lamps Plus
Sector: Miscellaneous Retail

cn @ weddingwire.com/biz/valeria-fine-jewelry-dallas/be06048b2ddd08e1.htm!

og In Valeria Cust... 2& Serpstat— Growth... JM Judgment Marketpl... @) Order MOISSANITE... blovkchains }{ Vicarious Liability A. Login - The British... cPanel Login

e-

 

Apps % Search Console-H... @ LabGrown Source gf Domain AuthorityC... [J

 

(VY) WEDDINGWIRE PLANNING TOOLS VENUES VENDORS FORUMS DRESSES IDEAS REGISTRY WEDDING WEBSITE SHOP

Q. Wedding Jewelers in (Eg. Dallas) Search

          

 

—
Valeria Fine Jewelry tirea? || CD save
4834 vicksburg, Dallas, TX 75207 Map - Hide ne nu

} Patel Mention that you found them on WeddingWire!

 

Xo 469-363-0625
Photos 11 - Al
me boat Didn't reach them?

Send message

= MESSAGE VENDOR

First and last name B

Email &

Phone number

 
Case 3:21-cv-01542-S-BK Document 16-1 Filed 07/26/21 Page 3of4 PagelD 219

 

 

a plore/ ‘dal ksburg_street/4834/valeria_custom_jewelry.htm! ood

      

Console-H.. @ Lab Grown Source gf? Domain Authority C... [J Login. Valeria Cust... 2R Serpstat— Growth... JM Judgment Marketp! Order MOISSANITE. blovkchains }{ Vicarious Liability A Login - The British... ¢P cPanel Login

 

varsiia Vuswint vowen y
We te We te WER

© 4834 Vicksburg St, Dallas, TX 75207, USA

 

Distance doesn't stop us from building relationships with our customers. Contact us today for competitive pricing, creative designs, and unprecedented quality, design
and aesthetics. Our unique custom jewelry process is specifically tailored to fit people of all facets in the world. If you can imagine it, we can create it

Sw ceoes

Denton OPEN 8AM-5PM ©
1032 Shady Oaks Drive, Suite 201, Denton

x

Contacts
State: .
Texas Opening hours (Edit)
Address: Monday: 10:00 AM — 6:00 PM
4834 Vicksburg St, Dallas, TX 75207, USA Tuesday: 10:00 AM — 6:00 PM
Zip code: Wednesday: 10:00 AM — 6:00 PM
75207 Thursday: 10:00 AM - 6:00 PM
psa 5 Saturday: 10:00 AM — 6:00 PM
(469) 363-0625

Sunday: 11:00 PM - 6:00 PM

 

© © OQ — & secuntyappcpastate:tous/u

¢
y
S
‘
a
4
€

         

@ babGrown Source of

         

ea ee aed ornare

LS eet

eSystems July 16, 2021 10:36:09 am | 99,167.109.190 | thorton2512 Eid
i?

 

°e ALERT pie i z 12

Please click the tile or list below to access your previously assigned accounts,

 

My Taxpayer Accounts

 

Click the tile or list below to access

   

 

 

Taxpayer/Vendor # x Taxpayer/Vendor # x
32041330567 32059723927

Assigned Account Name Assigned Account Name

LUCAS HORTON VALERIA FINE JEWELRY LLC

Sales and Use Tax Franchise Tax
Case 3:21-cv-01542-S-BK Document 16-1 Filed 07/26/21 Page4of4 PagelD 220

C DQ @ yelp.com/biz/valeria-custom-jewelry-dallas xy f? #1

 

@ Lab Grown Source Domain Authority... J Log in« Valeria Cust... 24 Serpstat— Growth... @ Order MOISSANITE.., blovkchains Login - The British... ¢ cPanellogin @ Chains Unlimited b... {§§ KMC Consulting - K. »

tig

3.5. ian =
Car Rete CD eT a

2 Se Sie She hy STN

eT aes
PCCP a UE)
Bt at) i =

 

Bean ed (©) Add Photo ty Share TQ save

Q

valeriacustomjewelry.com

3g

(469) 363-0625

® Only visible to you x Get Directions
see + 4834 Vicksburg St Dallas, TX 75207
Highlight the best of your business

Oo ©

Choose from 30+ unique highlights to show on your 5 8A Ble] Messagethe Business
page and in search results. ee

Family-owned F s
Get Business Highlights & operated You Might Also Consider
Sponsored ©

©2358 custom lewelers of Richardson

 

€ X @ mantacom 4 chi captcha tk_=05at6e33be30a1484657670027ecSc2587bcAH8-1626450396-0-AVRtQiluWUSWoEEgFBgEsiMhCy798qmcuRiBsNidZb Tha OFFS ForétreMskFmetV.. te f? w Mt ®
HI Apps @ Search Console-H ® LabGrown Source Authorit Tl Log in Valeria Cust. 2B Serp AN gin - The P Pane @ cha In k a

   

 

Valeria Fine Jewelry &

4g

 

urg Street Dallas, TX 7520 (469) 363-0625 Visit W

Full-Service Restoration

 
